Citation Nr: 0121084	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  95-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from May 1956 to May 
1958.

2.  By decision dated September 1, 1998, the Board determined 
that the veteran was eligible for direct payment of attorney 
fees totaling no more than 20 percent of past-due benefits 
from November 21, 1989, to April 21, 1995, and from March 4, 
1990, to April 21, 1995, stemming from an April 1995 rating 
decision.

3.  On August 14, 2000, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the Board did not have original jurisdiction to decide 
eligibility for direct payment of a withheld contingency fee 
under 38 U.S.C.A. § 5904(d).  Scates v. Gober, 14 Vet. App. 
62 (2000) (en banc).

4.  By order dated March 26, 2001, the Court vacated the 
Board's September 1998 decision, and instructed the Board to 
dismiss the matter of direct-payment fee eligibility.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this matter.  38 U.S.C.A. § 7104(a) (West Supp. 2000); Scates 
v. Gober, 14 Vet. App. 62 (2000) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter relating to eligibility for attorney fees from 
past-due benefits was before the Board following proceedings 
at the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) relating to claims by 
the veteran for VA benefits.  In a September 1, 1998, 
decision, the Board determined that the attorney was eligible 
to receive attorney fees from past-due benefits stemming from 
an April 1995 rating decision.

However, before the Court could address the matter of direct 
payment fee eligibility in this case, the Court issued a 
decision which held that the Board did not have original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d).  Scates 
v. Gober, 14 Vet. App. 62 (2000) (en banc).  The Court held 
that all issues involving entitlement or eligibility for 
attorney fees under direct-payment contingency-fee 
agreements, as contrasted with the issues of reasonableness 
and excessiveness, must first be addressed by the RO in 
accordance with the normal adjudication procedures and cannot 
be the subject of sua sponte or other original (on motion) 
BVA review.  Scates, at 64.

Accordingly, pursuant to Scates, the Court issued an order on 
March 26, 2001, which vacated the Board's September 1, 1998, 
decision, and remanded the matter to the Board in order to 
dismiss the matter of direct-payment fee eligibility.  
Accordingly, pursuant to Scates and the March 26, 2001 order, 
this case must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2000).  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this matter.



ORDER

This matter regarding eligibility for direct payment of 
attorney fees is dismissed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




